On the court’s own motion the enforcement of its decision rendered January 22, 1962, and of the order entered thereon, suspending respondent from the practice of the law for a period of six months, is hereby stayed until April 6, 1962, for the purpose and to the extent of permitting respondent to dispose (without court proceedings or appearances) of all pending actions, claims and matters in which he is attorney or counsel. In the interim, however, respondent shall not engage in any new action, claim or matter or appear in any court as an attorney or counsel except for the purpose of filing papers and examining records in the office of the Clerk. Beldoek, P. J., Ughetta, Rabin and Hopkins, JJ., concur; Hill, J., not voting.